EX-99.d.7.iv THIRD AMENDMENT TO THE INVESTMENT SUB-ADVISORY AGREEMENT THIS AMENDMENT ("Amendment") to the Investment Sub-Advisory Agreement ("Agreement") dated August 16, 2006, by and between Mercer Global Investments, Inc., a Delaware Corporation (the "Advisor") and AllianceBernstein L.P., a Delaware Limited Partnership (the "Sub-Adviser"), is made effective this 1st day of July, 2009. RECITALS WHEREAS, the Agreement provides that the parties may mutually agree to supplement or amend any provision of the Agreement; WHEREAS, the Sub-Adviser manages certain investments on behalf of the MGI Funds (the "Trust") under the Agreement, as amended, with respect to the following Fund: MGI Non-US Core Equity Fund, a series of the MGI Funds WEREAS, the Sub-Adviser and Advisor wish to amend the Agreement: AGREEMENT NOW THEREFORE, in consideration of the promises and mutual agreements set forth herein, the parties hereby agree to amend the Agreement, as follows: 1. Exhibit A – the Fee Schedule of the Sub-Advisory Agreement is hereby deleted in its entirety and replaced with Exhibit A of this Third Amendment, and 2. All other terms and provisions of the Sub-Advisory Agreement shall remain in full force and effect, except as modified hereby in Exhibit A Mercer Global Investments, Inc. By:/s/Denis Larose Print Name: Denis Larose Title: Chief Investment Officer AllianceBernstein L.P AllianceBernstein Corporation, as General Partner By: /s/ Louis T. Mangan Print Name:Louis T. Mangan Title:Assistant Secretary EXHIBIT A THIRD AMENDMENT TO INVESTMENT SUB-ADVISORY AGREEMENT BETWEEN MERCER GLOBAL INVESTMENTS, INC. AND ALLIANCEBERNSTEIN L.P. July 1, 2009 MGI NON-US CORE EQUITY FUND INTERNATIONAL VALUE FEE SCHEDULE ASSETSCOMPENSATION on the first $300 million0.40% on assets over $300 million0.36% Global Fee Arrangement: The parties hereto agree that the fee schedule set forth herein shall apply to all relationship assets relating to portfolios of Mercer Global Investments, Inc. and its affiliates (collectively, "MGI") managed by the Sub-Advisor and each of its affiliates. For the purpose of determining "relationship assets", all MGI portfolios managed by the Sub-Adviser and its affiliates worldwide in an applicable investment strategy will be added together and applied against the relevant fee schedule set forth herein. The fee schedule above shall apply so long as the MGI "relationship assets" are in at least two investment strategies offered by the Sub-Adviser and aggregated assets in at least one investment strategy are greater than $25 million.
